Order entered August 5, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00720-CV

   NATIONAL FIRE INSURANCE COMPANY OF HARTFORD, ET AL., Appellants

                                             V.

                           CE DESIGN, LTD., ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-14467

                                         ORDER
       We GRANT appellees’ August 1, 2013 unopposed motion for an extension of time to

file a brief. Appellees shall file their brief on or before September 4, 2013. We caution

appellees that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE